Determination of respondent New York City Housing Authority dated April 29, 1999, terminating petitioner’s public housing tenancy for nondesirability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered January 14, 2000), dismissed, without costs.
Substantial evidence supports respondent’s determination that petitioner permitted her boyfriend, who assaulted another resident of the housing development, to take up residence in her apartment without prior consent of the project manager, in violation of respondent’s rules and regulations. In view of the violent nature of the assault, which resulted in a plea of guilty to assault, and petitioner’s participation, if not instigation, in the altercation, the penalty of termination of tenancy does not shock our sense of fairness. Concur — Mazzarelli, J. P., Lerner, Rubin, Buckley and Friedman, JJ.